DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-05-00147-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


TEXAS FARM BUREAU MUTUAL
INSURANCE COMPANY,                                §     APPEAL FROM THE 
APPELLANT

V.                                                                         §     COUNTY COURT AT LAW NO. 3 OF

PREFERRED TRANSPORT
& DISTRIBUTION, INC.,                                 §     SMITH COUNTY, TEXAS
APPELLEES




MEMORANDUM OPINION
PER CURIAM
            Appellee has filed a motion to dismiss this appeal for want of jurisdiction, and all other
parties to the appeal have been given notice of the filing of this motion.  In its motion, Appellee
contends that the order Appellant seeks to appeal is interlocutory.  Appellant has responded that
Appellee’s motion is meritorious and therefore does not oppose the motion.  Accordingly, the motion
to dismiss is granted, and the appeal is dismissed for want of jurisdiction.  See Tex. R. App. P. 42.3.
Opinion delivered June 15, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.



(PUBLISH)